Citation Nr: 0940457	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-38 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.  Entitlement to an initial compensable evaluation for 
tinea pedis.

4.  Entitlement to service connection for a low back strain.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from January 1970 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied service connection for the Veteran's low back 
strain, bilateral hearing loss, tinnitus, hemorrhoids, and 
tinea pedis.  

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in 
October 2005, which granted service connection for the 
hemorrhoids and tinea pedis, and assigned an initial non-
compensable (0 percent) rating for each condition 
retroactively effective from July 15, 2004, the date of 
receipt of the Veteran's claims.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (indicating when this occurs VA 
adjudicators must consider whether the Veteran's rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

In his November 2005 substantive appeal (on VA Form 9), the 
Veteran requested a video conference hearing before a 
Veterans Law Judge (VLJ) of the Board.  In an April 2009 
letter, he was notified that his hearing had been scheduled 
for June 8, 2009.  In a subsequent June 2009 letter, the 
Veteran stated that he wished to withdraw his request for a 
hearing.  Therefore, the Veteran's hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2008).

The issues of service connection for a low back strain and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his 
left ear to be considered a disability by VA standards.

2.  The Veteran does have sufficient hearing loss in his 
right ear to be considered a disability by VA standards.  But 
even so, the August 2008 VA compensation examiner indicated 
it is less likely than not that the current hearing loss in 
this ear is related to military noise exposure.

3.  At the Veteran's recent February 2007 VA examination, the 
Veteran's hemorrhoids were large, but were not manifested by 
excessive redundant tissue, persistent bleeding, or fissures.  
Additionally, the Veteran's hemorrhoids have not been 
described as thrombotic.  

4. The Veteran's tinea pedis covers approximately 2-3 percent 
of his entire body, does not involve an exposed area, and 
requires only topical therapy for treatment.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss 
disability due to disease or injury incurred in or aggravated 
by his military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  The criteria for an initial compensable disability rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic 
Code (DC) 7336 (2008).  

3.  The criteria for an initial compensable disability rating 
for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DCs 7806, 
7813 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
July 2004, the RO advised the Veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 And for claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that July 
2004 VCAA notice letter prior to initially adjudicating the 
Veteran's claims in February 2005 and October 2005, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

A more recent March 2006 letter also informed the Veteran of 
the downstream disability ratings and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing that additional 
notice, the RO has gone back and readjudicated his claims in 
the November 2007 statement of the case (SOC), and in the 
April 2008 and December 2008 supplemental SOCs (SSOCs) based 
on any additional evidence received in response to that 
additional notice and since the initial rating decisions at 
issue and SOC.  This is important to point out because if, as 
here, there was no VCAA notice provided prior to the initial 
adjudication of the claim, or for whatever reason the notice 
provided was inadequate or incomplete, this timing error may 
be effectively "cured" by providing any necessary notice 
and then going back and readjudicating the claim, including 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claims.  In other words, this timing error in the 
provision of the notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Furthermore, in cases, as here with the hemorrhoids and tinea 
pedis claims, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled. 
 Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting the initial disability rating assigned, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his service treatment records (STRs), 
private medical records, Railroad Retirement Board records, 
and VA medical records, including the report of his recent 
February 2007 and June 2007 VA compensation examinations to 
assess the severity of his hemorrhoids and tinea pedis, and 
the report of his recent August 2008 VA examination for a 
medical nexus opinion concerning the cause of his bilateral 
hearing loss - and in particular, whether it is related to 
his military service.   See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A.
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).	 

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.

Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2008).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Pre-induction evaluation in September 1969 revealed hearing 
thresholds at 500, 1000, 2000, and 4000 Hertz of 5, 0, 0, and 
10 decibels, respectively, on the right, and of 10, 0, 0, and 
30 decibels, respectively, on the left.  

Audiometric testing at the time of the Veteran's separation 
examination in 1971 revealed normal bilateral hearing.  The 
Veteran's whispered voice testing revealed findings of 15/15 
bilaterally.  

The Board acknowledges that these findings do not meet the 
criteria for a hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  Nevertheless, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), the Court held that, even though disabling 
hearing loss may not be demonstrated at separation, a Veteran 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  In addition, the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id. (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 
38 C.F.R. 
§ 3.385 (2008).  

Following the Veteran's period of active service ending in 
November 1971, the Veteran was seen by Dr. A.F.T., a private 
physician, in 1990 for bilateral hearing loss.  At this 
evaluation, the Veteran was afforded an audiometric 
evaluation.  The measure of puretone threshold levels, in 
decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
70
LEFT
10
0
0
5
10

At this 1990 evaluation, the Maryland CNC Word List test was 
also administered to the Veteran.  The Veteran scored a 92% 
in the right ear and a 96% in the left ear.  Dr. A.F.T. noted 
that the Veteran had a 20-year history of noise exposure from 
his occupation with the railroads.

In August 2008, the Veteran was afforded a VA audiometric 
evaluation, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  The 
measure of puretone threshold levels, in decibels, at the 
noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
70
LEFT
10
10
10
25
25

At this VA audiometric evaluation, the Maryland CNC Word List 
test was also administered to the Veteran.  The Veteran 
scored a 92% in the right ear and a 96% in the left ear.  

Based on the pure threshold test, the VA audiologist 
determined that the Veteran had normal hearing acuity in the 
left ear and moderately severe high frequency sensorineural 
hearing loss in the right ear.
 
In regards to the Veteran's right ear hearing loss, based on 
the results of the 1990 and August 2008 audiometric 
evaluations, the Veteran does have a current hearing loss 
disability in his right ear - that is to say, 
sufficient hearing loss in this ear to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385.  Since he has 
proven the essential element of a current disability 
involving hearing loss in this ear, resolution of this appeal 
turns on whether noise exposure during his military service 
caused or at least contributed to the current hearing loss 
disability in his right ear.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this determinative issue, the August 2008 VA 
audiologist concluded that it is less likely than not that 
the current hearing loss in the Veteran's right ear is 
related to military noise exposure.  The VA examiner based 
his opinion on the fact that the Veteran did not have hearing 
loss complaints in the right ear until 20 years after leaving 
active service, and, on the fact that the Veteran reported 
noise exposure in his civilian occupational and recreational 
activities.  Thus, this VA compensation examiner did not 
etiologically link the current hearing loss in the Veteran's 
right ear to his military service, and in particular to any 
event or incident that occurred during his service 
like exposure to excessively loud noise.

Furthermore, Dr. A.F.T. in 1990 indicated that the Veteran 
reported a 20-year noise exposure from his occupation with 
the railroads.  There is also is no opinion in the claims 
file refuting the August 2008 VA compensation examiner's 
opinion.

Besides the August 2008 VA compensation examiner's opinion, 
which, again, is clearly unfavorable to the claim concerning 
the hearing loss in the right ear, the only other evidence in 
the record worth mentioning is the Veteran's unsubstantiated 
lay allegations of a correlation between the noise trauma in 
service and his current hearing loss in the right ear.  But 
while he is competent to relate his symptoms of difficulty 
hearing for a number of years, reportedly dating back to his 
military service, he is not competent to also attribute his 
hearing loss to the noise exposure that occurred during his 
military service.  See 38 C.F.R. § 3.159(a)(2) (2008); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).  See, too, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

As for the Veteran's left ear, he does not have sufficient 
hearing loss in that ear according to the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
disability by VA standards.  And without this required proof 
of current disability, the claim for hearing loss in that ear 
necessarily fails on this basis alone.  See again Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed; without this proof establishing the 
Veteran has the currently claimed disability, there is no 
valid claim).  See, too, Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has a 
disability existing on the date of the application, not for a 
past disability).  

Also, since there is no indication of sensorineural hearing 
loss in either ear within the one-year presumptive period 
after the Veteran's service ended in 1971, he is not entitled 
to application of the special presumptive provisions that 
might otherwise warrant granting his claim for service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In deciding this appeal, it is the Board's defined and 
consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, this doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Here, for these reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.

General Regulations and Statutes for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2008).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

Whether the Veteran is Entitled to an Initial Compensable 
Disability Rating for his Hemorrhoids

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected hemorrhoids, currently 
evaluated as non-compensable (0 percent) disabling under 38 
C.F.R. § 4.114, DC 7336, hemorrhoids, external or internal 
(2008).
Under DC 7336, a 10 percent rating is warranted when the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A higher 20 percent rating is warranted when there are 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. 
§ 4.114.

Private medical records dated in October 2003 from Dr. P.K. 
show that the Veteran with diagnosed with internal 
hemorrhoids.  A physical examination showed that the Veteran 
had rectal bleeding and chronic diarrhea.

In February 2007, the Veteran was afforded a VA compensation 
examination, during which the VA examiner did not review the 
claims file for the pertinent medical and other history.  
However, a VA examiner must review a claimant's prior medical 
records only when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOGCPREC 
20-95 (July 14, 1995).  The Veteran told the VA examiner that 
his current symptoms included:  anal itching, burning, 
diarrhea, pain, tenesmus, swelling, occasional discharge, and 
occasional rectal bleeding.  The Veteran did not have 
difficulty passing stool.  He did not have a history of 
hemorrhoidectomies or hospitalizations.  Upon a physical 
examination, the VA examiner determined that the Veteran had 
external hemorrhoids with no evidence of bleeding, fissures, 
excessive redundant tissue, or thrombosis.  The examiner 
described the size of the hemorrhoids as "multiple large 
ones."  The examiner stated that the Veteran did not have 
evidence of excessive redundant tissue.

In June 2007, the Veteran was provided a hearing before a 
Decision Review Officer (DRO) at the RO in Montgomery, 
Alabama.  The Veteran told the DRO that he was being treated 
by a private physician, Dr. K., who told the Veteran that he 
had severe hemorrhoids and that they could be treated with 
laser.  The Veteran stated that he uses suppositories and 
Preparation H regularly for the treatment of his hemorrhoids.  
The Veteran stated that his symptoms are ongoing.

Based on the evidence of record, the Veteran is not entitled 
to an initial compensable disability rating under DC 7336 for 
his hemorrhoids.  The Veteran's hemorrhoids are large, but 
the Veteran does not have excessive redundant tissue.  
Additionally, the Veteran's hemorrhoids are not accompanied 
by persistent bleeding or fissures.  At the VA examination, 
the VA examiner noted that the Veteran was not experiencing 
bleeding or fissures.  The Veteran told the examiner that he 
experiences occasional bleeding, but not persistent bleeding. 

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether the Veteran is Entitled to an Initial Compensable 
Disability Rating for his Tinea Pedis

The Veteran's tinea pedis has been rated as non-compensable 
under DC 7813, for dermatophytosis, which is rated as 
dermatitis under DC 7806.  See 38 C.F.R. 
§ 4.118, DC 7813.  

Under DC 7806, a 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or it must show that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  See 38 
C.F.R. § 4.118, DC 7806.

At his June 2007 DRO hearing, the Veteran stated that his 
tinea pedis is treated with a cream prescribed by his 
dermatologist.  He indicated that his symptoms are constant.

In June 2007, the Veteran was afforded a VA compensation 
examination, during which the VA examiner did not review the 
claims file for the pertinent medical and other history.  
However, a VA examiner must review a claimant's prior medical 
records only when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOGCPREC 
20-95 (July 14, 1995).  The Veteran told the VA examiner that 
he currently takes Mentax, a topical antifungal, and Lac-
Hydrin, a keratolytic, for treatment of his tinea pedis 
during outbreaks.  The Veteran stated that his tinea pedis 
has never required systemic therapy.  Upon a physical 
examination, the VA examiner determined that the Veteran's 
tinea pedis is present on 100% of the skin on the soles of 
his feet, and covers approximately 2 to 3 percent of the 
Veteran's total body surface area.

In his September 2009 written brief presentation, the 
Veteran's representative asserts that the Veteran's tinea 
pedis currently requires constant daily use of hydrocortisone 
cream.  The Veteran's representative stated that without this 
cream, the Veteran's feet would continually break out and 
peel.  However, the record contains no evidence of the 
Veteran being prescribed hydrocortisone cream for his feet.

Since these examination reports show that the Veteran's tinea 
pedis covers less than 5 percent of the Veteran's entire 
body, involve his feet - a nonexposed area - and are not 
treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs, there is simply no basis to 
assign a compensable rating under the applicable rating 
criteria.

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
initial compensable rating for his service-connected tinea 
pedis.  Therefore, the doctrine of reasonable doubt is not 
for application, 38 U.S.C.A. § 5107(b), and the appeal is 
denied.

Since, as mentioned, the present appeals for hemorrhoids and 
tinea pedis arise from an initial rating decision which 
established service connection and assigned initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has 
not met the requirements for a higher rating at any time 
since the effective date of his awards, so the Board may not 
stage his rating because he has been, at most, 0 percent 
disabled during the entire period at issue for both his 
hemorrhoids and tinea pedis claims.

Lastly, the circumstances of this case also are not so 
exceptional or unusual as to require extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence of 
record does not contain evidence showing that the Veteran 
hemorrhoids and tinea pedis cause any significant impairment 
in his occupational or daily functioning.  During his recent 
February 2007 VA compensation examination, he acknowledged 
that his hemorrhoids have moderate effects on his daily 
living activities.  This level of occupational and other 
impairment in his daily living is contemplated by non-
compensable schedular ratings he already has.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
this, noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  
Moreover, most, if not all of the evaluation and treatment 
the Veteran has received for his hemorrhoids and tinea pedis 
have been on an outpatient basis, not as an inpatient.  
So referral for extra-schedular consideration is not 
warranted under the circumstances of this case.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for an initial compensable disability rating higher 
for the hemorrhoids is denied.

The claim for an initial compensable disability rating for 
the tinea pedis is denied.


REMAND

Regrettably, the Board must remand the claims for service 
connection for low back strain and tinnitus for further 
development and consideration.  Although the Board sincerely 
regrets this additional delay, it is necessary to ensure 
there is a complete record upon which to decide these claims 
so the Veteran is afforded every possible consideration.

In regards to the Veteran's claim for service connection for 
low back strain, the Veteran was afforded a VA compensation 
examination in November 2007 for a medical nexus opinion 
concerning the cause of his claimed low back strain - and in 
particular, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Upon a 
physical examination and a review of the claims file, the VA 
examiner determined that the Veteran's current back condition 
is at least as likely as not caused or related to the 
Veteran's back strain during his military service.  
Subsequently, in March 2008, the same VA examiner submitted a 
statement indicating that the Veteran's current back 
condition is not caused by or a result of his back strain in 
the service.  The VA examiner did not provide a rationale for 
this opinion.

The Board thus finds that another medical opinion by a new VA 
examiner is needed regarding the etiology of the Veteran's 
current low back strain.  The Board needs this opinion to 
fairly decide his claim.  Id.

In regards to the Veteran's claim for service connection for 
tinnitus, the Veteran stated at his June 2007 DRO hearing 
that he has experienced ringing in his ears since he left the 
military service.  The Veteran attributes his tinnitus to his 
in-service noise exposure.  Additionally, the August 2008 VA 
examiner conceded that the Veteran does have a current 
tinnitus disability.  Thus, the Board will also concede that 
the Veteran has a tinnitus disability due to the subjective 
nature of the disability.  

The Veteran was afforded a VA compensation examination in 
August 2008 for a medical nexus opinion concerning the cause 
of his current tinnitus - and in particular, whether it is 
related to his military service.  Id.  Upon a physical 
examination and a review of the claims file, the VA examiner 
determined that the Veteran's current tinnitus is not caused 
or related to the Veteran's noise exposure during his 
military service.  The VA examiner based his opinion on the 
sole fact that the Veteran's tinnitus was not reported until 
after leaving active service.  As such, the examination 
report is not adequate for rating purposes, and this matter 
must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in- 
service injury, and relied upon the absence of evidence in 
the service treatment records to provide a negative opinion); 
see also 38 C.F.R. § 4.2 (2007) (stating that if the findings 
on an examination report do not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

The Board thus finds that another medical opinion by a new VA 
examiner is needed regarding the etiology of the Veteran's 
current tinnitus.  The Board needs this opinion to fairly 
decide his claim.  See again McLendon, 20 Vet. App. 79.
    
Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1. Schedule the Veteran for another 
appropriate VA examination by a new VA 
examiner to obtain a medical opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or 
more probable) that the Veteran's current 
low back strain or other low back 
disability is attributable to his 
military service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand and the recently 
obtained private medical records, must 
be made available to the examiner for 
review of the pertinent medical and 
other history.

Advise the Veteran that failure to 
report for the scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.

2.  Schedule the Veteran for another 
appropriate VA examination by a new VA 
examiner to obtain a medical opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or 
more probable) that the Veteran's current 
tinnitus is attributable to his military 
service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand and the recently 
obtained private medical records, must 
be made available to the examiner for 
review of the pertinent medical and 
other history.

Advise the Veteran that failure to 
report for the scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.

3.  Then, the RO must readjudicate the 
Veteran's claims for service connection 
for a low back strain and tinnitus in 
light of the additional evidence.  If 
the readjudication of the Veteran's 
claims does not resolve them, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


